         Case 1:20-cv-03388-EGS Document 21 Filed 02/09/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                          )
MICHIGAN WELFARE RIGHTS                   )
ORGANIZATION, et al.                      )
                                          )
            Plaintiffs,                   )
                                          )
                        v.                )
                                          ) No. 1:20-cv-3388-EGS
                                          )
                                          )
 DONALD J. TRUMP, et al.,                 )
                                          )
           Defendants.                    )
                                          )


                    DEFENDANT’S MOTION TO TRANSFER VENUE
                         PURSUANT TO 28 U.S.C. § 1404(A)


       Pursuant to 28 U.S.C. § 1404(a), and for the reasons set forth in the accompanying

memorandum, Defendant Republican National Committee respectfully requests that the Court

transfer this case to the United States District Court for the Eastern District of Michigan.

Defendant has conferred with Plaintiffs about this motion in compliance with Local Civil Rule

7(m). Plaintiffs have indicated that they oppose this motion.
        Case 1:20-cv-03388-EGS Document 21 Filed 02/09/21 Page 2 of 3




Dated: February 9, 2021                     Respectfully submitted



                                             s/ Harmeet K. Dhillon
                                            Harmeet K. Dhillon
                                            Mark P. Meuser
                                            DHILLON LAW GROUP INC.
                                            177 Post Street, Ste. 700
                                            San Francisco, CA 94108
                                            (415) 433-1700
                                            harmeet@dhillonlaw.com
                                            meuser@dhillonlaw.com

                                            Tyler R. Green (D.C. Bar #982312)
                                            Cameron T. Norris
                                            CONSOVOY MCCARTHY PLLC
                                            1600 Wilson Blvd., Ste. 700
                                            Arlington, VA 22209
                                            (703) 243-9423
                                            tyler@consovoymccarthy.com
                                            cam@consovoymccarthy.com

                                            Attorneys for Defendant
                                            Republican National Committee




                                      2
          Case 1:20-cv-03388-EGS Document 21 Filed 02/09/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

       I certify that on February 9, 2021, I electronically filed the foregoing Motion to Transfer

Venue Pursuant to 28 U.S.C. § 1404(a) and accompanying order and supporting memorandum

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all counsel and parties of record.




Dated: February 9, 2021                              /s/ Harmeet K. Dhillon
                                                       Harmeet K. Dhillon
                                             Attorney for Republican National Committee
